Name: Commission Regulation (EEC) No 958/82 of 27 April 1982 fixing for the 1982 marketing year the Community offer prices for cherries applicable with regard to Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4 . 82 Official Journal of the European Communities No L 114/7 COMMISSION REGULATION (EEC) No 958/82 of 27 April 1982 fixing for the 1982 marketing year the Community offer prices for cherries applicable with regard to Greece are those recorded for an indigenous product whose trade characteristics are defined, on the representative market or markets within the production zones where the rates are lowest, for the products or varieties which represent a substantial proportion of marketable production throughout the year or during a part of the year and which correspond to quality category I and to set conditions in respect of packaging ; whereas the average rate for each representative market is to be drawn up disregarding rates which may be considered excessively high or low compared with the normal fluctuations recorded on the said market ; Whereas application of the abovementioned criteria results in fixing the Community offer prices for cherries for the period 21 May to 10 August 1982 at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vege ­ tables, the general rules for implementing the 1979 Act of Accession (] ), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism on import into the Member States other than Greece for fruit and vege ­ tables coming from Greece for which an institutional price is fixed ; Whereas, in accordance with Article 75 (2) (a) of the Act of Accession, a Community offer price is to be calculated annually, on the one hand, on the basis of the arithmetical average of producer prices of each Member State other than Greece, increased by the transport and packaging costs borne by the products from the areas of production up to the representative centres of Community consumption and, on the other hand, taking into account the trend of production costs in the fruit and vegetables sector ; whereas the said producer prices are to correspond to an average of the price quotations recorded over three years prior to fixing the Community offer price ; whereas, however, the annual Community offer price may not exceed the level of the reference price applied vis-d-vis third countries, this Community offer price being reduced by 6 % at the time of the second move toward price alignment referred to in Article 59 of the Act ; Whereas, in order to take account of seasonal price variations, the marketing year should be split into several periods and a Community offer price fixed for each such period ; Whereas, by virtue of Article 3 of Regulation (EEC) No 10/81 , the rates used to calculate production prices HAS ADOPTED THIS REGULATION : Article 1 The Community offer prices for the 1982 marketing year for cherries (subheading 08.07 C of the Commorf Customs Tariff) expressed in ECU per 100 kilograms net are hereby fixed as follows, for packed products of quality category I, of all sizes :  May (21 to 31 ): 102-23  June : 91-34  July : 83-91  August (1 to 10): 64-44 Article 2 This Regulation shall enter into force on 21 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p . 17 .